0pNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 2-5, 7-10 rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more because 
Claims 1 and 5 recite the steps of:
receiving a message comprising at least one word from which the topic is definable (humans read/parse/receive a message with word indicative a topic which can be done on pen and paper);
extracting a topic from the received message by:
	dividing the received message to sub-sentences (humans perform parsing into phrases ordinarily when reading),
	generating a vector representation of the sub-sentences (a vector representation can be a simple series of 0s and 1s indicative a topic) and
	allocating a timestamp to each vectorized sub-sentence (a timestamp is a simple association of text and a time value which can be done on pen and paper);
inquiring from a database whether the topic extracted from the received message is determinable from a number of messages received chronologically earlier than the received message at least on a basis of the timestamps allocated to each vectorized sub-sentence (humans determine the topic extracted from the message received earlier than the received message base on a timestamp which is a simple association of text and a time value allocated be a series of 0s and 1s indicative a topic which can be done on pen and paper), and storing an output of the inquiring as a detection result (and write down an output of the inquiring); and
generating an indication to an operator of the real-time customer service messaging platform in accordance with the detection result obtained from the database (a human can inform an operator the result) are recited at a high level of generality such that it could be practically performed by the human. The newly amended limitations are simply humans perform parsing into phrases ordinarily when reading; the vector representation can be a simple series of 0s and 1s indicative of a topic, and a timestamp is a simple association of text and a time value which can be done on pen and paper.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. See MPEP 2106.04 and the 2019 PEG.
The creation of a vector representation in claims 2 and 6 does not add any degree of complexity so as to exclude practical human performance. There is no improvement to a particular field of technology in 2A prong Two. The claims recite the additional elements of a network node, customer service messaging platform, a database, at least one processor, at least one memory, a first terminal, a second terminal are recited at a high level of generality such that they amount to no more than mere instructions to implement that abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstracts idea into a practical application. See MPEP 2106.04(d). For Step 2B, as explained in Step 2A Prong Two, claims 9 and 10 recite the additional elements of computer readable recording medium, a network node, customer service messaging platform, at least one processor, at least one memory, a first terminal, a second terminal, a database. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05. Dependent claims 3-4 and 7-10 are also rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more because they depend on rejected claims 1 and 5.
Response to Arguments
3.	Applicant’s arguments, filed 09/30/33, with respect to the 35 USC 103 have been fully considered and are persuasive.  The rejections of the 35 USC 103 have been withdrawn. 
Applicant's arguments filed 09/30/22 with respect to claims 1, 2-5, 7-10 rejected under 35 USC 101 for being directed to an abstract idea without significantly more have been fully considered but they are not persuasive. Applicant mainly argues that independent claims 1 and 5 amended recite the features associated with extracting a topic from a received message so that the database is queried based on timestamps allocated to each vectorized sub-sentence of the message are not directed to non-statutory mental process; and “the Office Action presents no analysis, nor cites any authority, that establishes a nexus between the recitations associated with these features and “mental processes””. Examiner respectfully submits that the claims recited the steps of:
receiving a message comprising at least one word from which the topic is definable (humans read/parse/receive a message with word indicative a topic which can be done on pen and paper or by a human reading a printout);
extracting a topic from the received message by:
	dividing the received message to sub-sentences (humans perform parsing into phrases ordinarily when reading),
	generating a vector representation of the sub-sentences (a vector representation can be a simple series of 0s and 1s indicative a topic) and
	allocating a timestamp to each vectorized sub-sentence (a timestamp is a simple association of text and a time value which can be done on pen and paper);
inquiring from a database whether the topic extracted from the received message is determinable from a number of messages received chronologically earlier than the received message at least on a basis of the timestamps allocated to each vectorized sub-sentence (humans determine the topic extracted from the message received earlier than the received message base on a timestamp which is a simple association of text and a time value allocated be a series of 0s and 1s indicative a topic which can be done on pen and paper), and storing an output of the inquiring as a detection result (and write down an output of the inquiring); and
generating an indication to an operator of the real-time customer service messaging platform in accordance with the detection result obtained from the database (a human can inform an operator the result).
Applicant further argues that “amended claims 1 and 5 as presented herein are not directed to non-statutory “mental processes” because the claims expressly recite features directed to an improvement in the functioning of a computer or other technology or technical field” and thereby not directed to a patent-ineligible abstract idea”.  Examiner respectfully submits that Applicant’s specification really makes it clear that the Applicant did not invent or improve the vector-based processing and isn’t particularly concerned about which approach is used (see page 8- “e.g. be combined by adding or multiplying them together, or performing some other mathematical action to combine them in a way that best suits the data).  Machine learning can be used to generate the vectors (page 8), but again the applicant isn’t concerned about the approach and refers to machine learning in very general terms (i.e., by “means of a machine learning system” and there are only “non-limiting examples” at page 15).
Applicant further argues that “The specification explains, for example, that the claimed features directed to dividing the received message to sub-sentences, generating a vector representation of the sub-sentences, and allocating a timestamp to each vectorized sub-sentence, enable the invention to tune to different types of data determined from the message. Examiner respectfully submits that the vector representation can be a simple series of 0s and 1s indicative of a topic, and a timestamp is a simple association of text and a time value which can be done on pen and paper.
Applicant further argues that “the Office Action alleges that the recited steps of receiving a message comprising receiving at least one word from which the topic is definable, extracting a topic from the received message, inquiring from a database, and generating an indication to an operator are recited a “high level of generality” such that “it could be practically performed by the human””. Examiner respectfully submits that a human receives a message comprising at least one word with a topic on a piece of paper or by a human reading a printout or other repository of data and the human informs the operator. This step is recited at a high level of generality so as not to preclude method performance by a human.
Applicant further argues that “The Office Action simply concludes that “[the method] could be practically performed by the human,” but does not explain or even propose how the mind alone could perform all the steps of the claims, including those requiring interfacing with or operating machine elements such as a database and a network in real-time. Examiner respectfully submits that using operating machine elements such as a database and a network in real-time as a tool to implement the abstract idea not to improving the actual operating machine elements.
Applicant further argues that “By basing the inquiry on the basis of the timestamps allocated to each vectorized sub-sentence, “new topics may be highlighted, and as time passed, they are slowly faded away,” and it is further possible to refine the relevance of detected topics or themes, such as those that repeat yet demand a quick response”. Examiner respectfully submits that the vector representation can be a simple series of 0s and 1s indicative of a topic, and a timestamp is a simple association of text and a time value which can be done on pen and paper; and the claims also say nothing as to new topics highlighted and as time passed they are slowly faded away,…possible to refine the relevance of detected topics or themes.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson, II et al. (2020/0186482) teaches urgency and emotion state matching for automated scheduling via artificial intelligence.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652